DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/23/2019 (5 IDSs), 10/22/2019, 03/02/2020 (2 IDSs), and 04/07/2020 is/are being considered by the examiner, while the not considered items are marked on the respective IDSs and noted below.
IDS 1/5 dated 01/23/2019
NPL Ref 7 (Hess) not considered due to not being providing an English version of the reference. The office notes that a German language version was provided, however the examiner does not read German.
IDS 2/5 dated 01/23/2019
FOR Ref 1 (WO 2014/011245) not considered due to being not provided.
IDS 3/5 dated 01/23/2019
NPL Ref 12 (Hazlett) not considered due to the full document not being provided. The office notes that pages 1-39 and 78-163 were provided, however this is not the full page range cited by the IDS.
NPL Ref 48 (Salemme) not considered due to the full document not being provided. The office notes that pages 1-60 were provided, however this is not the full page range cited by the IDS.
IDS 4/5 dated 01/23/2019
NPL Ref 21 (Roux) not considered due to the full document not being provided. The office notes that pages 41-397 were provided, however this is not the full page range cited by the IDS.
NPL Ref 23 (Attia) not considered due to the full document not being provided. The office notes that pages 57-70 of an unknown case declaration executed on Dec 8, 2016 was provided, however this is not the full page range cited by the IDS.
NPL Ref 30 (Lee) was not provided.
IDS 5/5 dated 01/23/2019
NPL Ref 11 (GasTurb 12) was not provided.
IDS 1/2 dated 03/05/2020
NPL Ref 1 (2003 NASA) was not provided.
IDS 2/2 dated 03/05/2020
NPL Ref 6 (Misel) not considered due to the full document not being provided. The office notes that pages 1-143 was provided, however this is not the full page range cited by the IDS.
NPL Ref 12 (QSCEE OTW final design report) not considered due to the full document not being provided. The office notes that pages 1-460 was provided, however this is not the full page range cited by the IDS.
NPL Ref 22 (Neitzel) was not provided.
IDS dated 04/07/2020
NPL Ref 1 was not provided.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-4, 9, 12-14, 21-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,054,058. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below by the underlined limitations corresponding to each comparison.

Instant Application 16/105,220
US Patent 10,054,058
Claim 1
Claim 6
A gas turbine engine comprising: 



a lubrication system supplying oil to said gear reduction and comprising an oil tank, wherein the oil remains in the oil tank for a dwell time of less than or equal to five seconds during operation; 













an oil capture gutter surrounding said gear reduction; and 











a gear ratio of said gear reduction greater than or equal to 2.3:1.






a lubrication system for supplying oil to said gear reduction, with an oil tank and the lubrication system operable for allowing oil to remain in the oil tank for a dwell time of less than or equal to five seconds, and wherein 

said gear reduction includes a sun gear for driving intermediate gears, and 

there being oil baffles located circumferentially between said intermediate gears.

2. The gas turbine engine as set forth in claim 1, wherein said dwell time is less than or equal to 3.0 seconds.

3. The gas turbine engine as set forth in claim 2, wherein an oil capture gutter surrounds said gear reduction.

4. The gas turbine engine as set forth in claim 3, wherein said fan rotor delivering air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine with said bypass ratio being greater than or equal to 6.0.

6. The gas turbine engine as set forth in claim 4, wherein a gear ratio of said gear reduction being greater than or equal to 2.3:1.

Claim 6 (claim 2 portion of claim 6 below)
The gas turbine engine as set forth in claim 1, wherein said dwell time is less than or equal to 3.0 seconds during operation.
2. The gas turbine engine as set forth in claim 1, wherein said dwell time is less than or equal to 3.0 seconds.
Claim 3
Claim 6 (claim 1 portion of claim 6 below)
The gas turbine engine as set forth in claim 2, further comprising oil baffles located circumferentially between said intermediate gears.
…
there being oil baffles located circumferentially between said intermediate gears.
Claim 4
Claim 6 (claim 4 portion of claim 6 below)
The gas turbine engine as set forth in claim 3, wherein said fan rotor delivers air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine, said bypass ratio being greater than or equal to 10.0.
4. The gas turbine engine as set forth in claim 3, wherein said fan rotor delivering air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine with said bypass ratio being greater than or equal to 6.0.
Claim 9
Claim 6 (claim 4 portion of claim 6 below)

4. The gas turbine engine as set forth in claim 3, wherein said fan rotor delivering air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine with said bypass ratio being greater than or equal to 6.0.
Claim 12
Claim 6
A gas turbine engine comprising: 

a fan drive turbine driving a gear reduction, said gear reduction driving a fan rotor, and said gear reduction including a sun gear driving intermediate gears; 

a lubrication system supplying oil to said gear reduction and comprising an oil tank, wherein the oil remains in the oil tank for a dwell time; 











said dwell time is less than or equal to 3.0 seconds during operation.


a fan drive turbine for driving a gear reduction, said gear reduction for driving a fan rotor; and 



a lubrication system for supplying oil to said gear reduction, with an oil tank and the lubrication system operable for allowing oil to remain in the oil tank for a dwell time of less than or equal to five seconds, and wherein 

said gear reduction includes a sun gear for driving intermediate gears, and 

there being oil baffles located circumferentially between said intermediate gears.




2. The gas turbine engine as set forth in claim 1, wherein said dwell time is less than or equal to 3.0 seconds.

3. The gas turbine engine as set forth in claim 2, wherein an oil capture gutter surrounds said gear reduction.

4. The gas turbine engine as set forth in claim 3, wherein said fan rotor delivering air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine with said bypass ratio being greater than or equal to 6.0.

6. The gas turbine engine as set forth in claim 4, wherein a gear ratio of said gear reduction being greater than or equal to 2.3:1.

Claim 6 (claim 1 portion of claim 6 below)
The gas turbine engine as set forth in claim 12, further comprising oil baffles located circumferentially between said intermediate gears.
…
there being oil baffles located circumferentially between said intermediate gears.
Claim 14
Claim 6 (claim 3 portion of claim 6 below)

3. The gas turbine engine as set forth in claim 2, wherein an oil capture gutter surrounds said gear reduction.
Claim 21
Claim 6 (claim 3 portion of claim 6 below and claim 1 portion of claim 6 below)
The gas turbine engine as set forth in claim 12, wherein an oil capture gutter surrounds said gear reduction, and said gear reduction is a planetary gear system.
3. The gas turbine engine as set forth in claim 2, wherein an oil capture gutter surrounds said gear reduction.
1. … said gear reduction includes a sun gear for driving intermediate gears,
Claim 22
Claim 6
A method of designing a gas turbine engine comprising: 

providing a fan drive turbine driving a gear reduction, said gear reduction driving a fan rotor; 

providing a lubrication system supplying oil to said gear reduction, wherein the oil remains in the oil tank for a dwell time of less than or equal to five seconds during operation, and 


said gear reduction comprises a gear ratio greater than or equal to 2.3:1 and includes a sun gear that drives intermediate gears; and 















said fan rotor delivering air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine, said bypass ratio greater than or equal to 10.0.



a fan drive turbine for driving a gear reduction, said gear reduction for driving a fan rotor; and 

a lubrication system for supplying oil to said gear reduction, with an oil tank and the lubrication system operable for allowing oil to remain in the oil tank for a dwell time of less than or equal to five seconds, and wherein 







there being oil baffles located circumferentially between said intermediate gears.

2. The gas turbine engine as set forth in claim 1, wherein said dwell time is less than or equal to 3.0 seconds.

3. The gas turbine engine as set forth in claim 2, wherein an oil capture gutter surrounds said gear reduction.

4. The gas turbine engine as set forth in claim 3, wherein said fan rotor delivering air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine with said bypass ratio being greater than or equal to 6.0.

6. The gas turbine engine as set forth in claim 4, wherein a gear ratio of said gear reduction being greater than or equal to 2.3:1.

Claim 6 (claim 2 portion of claim 6 below)

2. The gas turbine engine as set forth in claim 1, wherein said dwell time is less than or equal to 3.0 seconds.
Claim 24
Claim 6 (claim 1 portion of claim 6 below)
The method as set forth in claim 23, further comprising oil baffles circumferentially between said intermediate gears.
…
there being oil baffles located circumferentially between said intermediate gears.
Claim 25
Claim 6 (claim 3 portion of claim 6 below)
The method as set forth in claim 24, further comprising an oil capture gutter around said gear reduction.
3. The gas turbine engine as set forth in claim 2, wherein an oil capture gutter surrounds said gear reduction.



Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 5
L2, add units after “25” to improve claim clarity
The instant objection is extended to all recitations of range where the units are only recited in relationship with one of the range bounds.
Claim 8
L3, amend “[[a]]the ratio of a pressure …” as the concept of a ratio as constructed here provides its own antecedent basis
Claim 18
L3, amend “[[a]]the ratio of a pressure …” as the concept of a ratio as constructed here provides its own antecedent basis
Claim 19
L3, amend “[[a]]the ratio of a pressure …” as the concept of a ratio as constructed here provides its own antecedent basis
Claim 27
L3, amend “[[a]]the ratio of a pressure …” as the concept of a ratio as constructed here provides its own antecedent basis
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4-11, 20, 22-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4
L3-4, limitation “the volume of …” lacks antecedent basis
Claim 7
L1, limitation “associated” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown how the cited recitation imparts a structural requirement or limitation to the claim language as “associated” may be fairly read as “located/positioned” or may also be fairly read as suggesting an unknown person having a metal association between the oil tank and a generic engine.
L1-2, limitation “an engine” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis term 
Claim 9
L3-4, limitation “the volume of …” lacks antecedent basis
Claim 20
L1, limitation “the fan blades” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis term or if the cited limitation relates to “a plurality of fan blades” of claim 19.
Claim 22
L1-11 claim construction renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown which statutory class the claim is directed towards, as (1) the preamble appears to be directed towards a “method of designing” a gas turbine engine while (2) the body of the claim appears to be directed towards the apparatus of a gas turbine engine.
Under the first (1) interpretation:
L1-11 is further indefinite, as the claim lacks any recited method step that design a gas turbine engine, as the claim recites two providing structure limitations (L2-7) and one limitation that describes the provided structure while in use (L8-11).
For the purpose of applying art, the office will read claim 22 under the second (2) interpretation as the construction of claim 22 most clearly indicates an apparatus arrangement, and this interpretation is further supported when viewed in the context of all of the claims dependent upon claim 22 (claims 23-30) as all the dependent claims are also constructed in an apparatus claim construction manner and lack any method step recitations.
L5, limitation “the oil tank” lacks antecedent basis
L9, limitation “it” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what the proper corresponding structure is referenced by the cited limitation
L10, limitation “the volume of …” lacks antecedent basis
Claim 26
L2, limitation “associated” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown how the cited recitation imparts a structural requirement or limitation to the claim language as “associated” may be fairly read as “located/positioned” or may also be fairly read as suggesting an unknown person having a metal association between the oil tank and a generic engine.
L2, limitation “an engine” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis term or if the cited limitation relates to the “gas turbine engine” of claim 1/ the instant preamble.
Claim 29
L1, limitation “the fan blades” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitation is a new antecedent basis term or if the cited limitation relates to “a plurality of fan blades” of claim 28.
Claims dependent on a rejected claim are rejected based on dependency.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-4, 9, 12-14, 19-25, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan (US 8,572,943), in view of William (US 6,223,616) and Legare (US 8,601,785).
Claim 1
Sheridan discloses:
“A gas turbine engine (Fig1-3) comprising: 
a fan drive turbine (best seen Fig1, low pressure turbine 46) driving a gear reduction (best seen Fig1/2, geared architecture 48/65), said gear reduction driving a fan rotor (best seen Fig1, fan 42), and said gear reduction including a sun gear driving intermediate gears (best seen Fig2, sun gear 62, intermediate gears 64); 
a lubrication system (best seen Fig2, lubrication system 98) supplying oil to said gear reduction (C5L41-47) and … 
a gear ratio of said gear reduction greater than or equal to 2.3:1 (C4L59-62).”
Sheridan is does not explicitly disclose an oil tank with a particular dwell time as part of the disclosed lubrication system, and thisz.
William teaches (best seen Fig1-5, C3L49-50) the particular structural details of a gear reduction architecture for an aircraft engine, and in particular gutter 73. William further teaches (C1L6-10) that it provides a gear train with an effective and simple system to supply and recover lubricant.
Legare teaches (C1L11-16) that an oil tank is a typical structure of a gas turbine engine oil supply system. Legare further teaches (C1L6-7,22-25) that increasing oil dwell time within a tank of a gas turbine engine increases tank size which increases weight which is recognized as being undesirable in the context of a gas turbine engine, thus recognizing that oil dwell time is a known result-effective variable that controls tank size and weight.
According to MPEP 2144.05.II.B, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
The office notes that applicant’s motivation (Para28) to have a dwell time of five or less seconds is based on the desire to have a small oil tank.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to look to the prior art in order to make a routine selections for structure not explicitly disclosed by Sheridan in order to actually practice the disclosure of Sheridan in the real world, and as such to look to William to make the routine selection of  gear reduction architecture to combine with the disclosure of Sheridan as William teaches that its arrangement provides a gear train with an effective and simple system to supply and recover lubricant, and to apply the teachings Legare that decreasing an oil dwell time within the oil tank is a known result-effective variable known to decrease the weight of the oil tank which Legare also teaches is a desirable outcome, therefore it would be obvious for one of ordinary skill in the art to perform routine optimization to decrease the oil dwell time within the oil tank in order to reduce the weight of the system as this is a recognized desirable outcome and the result of such routine optimization would result in a dwell time within the claimed range as one of ordinary skill in the art would be performing the routine optimization using the same 
Claim 2
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 1, wherein said dwell time is less than or equal to 3.0 seconds during operation (limitation is within the scope of the routine optimization as discussed in claim 1).”
Claim 3
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 2, further comprising oil baffles located circumferentially between said intermediate gears (William: best seen Fig2, baffles 44).”
Claim 4
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 3, wherein said fan rotor delivers air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine, said bypass ratio being greater than or equal to 10.0 (Sheridan: C4L63-64).”
Claim 9
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 1, wherein said fan rotor delivers air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine with said bypass ratio being greater than or equal to 10.0 (Sheridan: C4L63-64).”
Claim 12
The modified arrangement of Sheridan as taught by William and Legare, discloses: 
“A gas turbine engine (Sheridan: Fig1-3) comprising: 
a fan drive turbine (Sheridan: best seen Fig1, low pressure turbine 46) driving a gear reduction (Sheridan: best seen Fig1/2, geared architecture 48/65), said gear reduction driving a fan rotor (Sheridan: best seen Fig1, fan 42), and said gear reduction including a sun gear driving intermediate gears (Sheridan: best seen Fig2, sun gear 62, intermediate gears 64); 
a lubrication system (Sheridan: best seen Fig2, lubrication system 98) supplying oil to said gear reduction (Sheridan: C5L41-47) and comprising an oil tank (implicit to Sheridan. Legare: C1L11-16), wherein the oil remains in the oil tank for a dwell time; 
a gear ratio of said gear reduction greater than or equal to 2.3:1 (Sheridan: C4L59-62); and 
wherein said dwell time is less than or equal to 3.0 seconds during operation (limitation is within the bounds of the combination as discussed in claim 1).”
Claim 13
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 12, further comprising oil baffles located circumferentially between said intermediate gears (William: best seen Fig2, baffles 44).”
Claim 14
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 13, further comprising an oil capture gutter surrounding said gear reduction (William: best seen Fig1-5, gutter 73).”
Claim 19
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 12, wherein the fan drive turbine includes an inlet, an outlet, and a fan drive turbine pressure ratio greater than 5 (Sheridan: C4L29-34), wherein the fan drive turbine pressure ratio is a ratio of a pressure measured prior to the inlet as related to a pressure at the outlet prior to any exhaust nozzle (Sheridan: C4L29-34), and the fan rotor includes a plurality of fan blades, a fan pressure ratio across the fan blades of less than 1.45, measured across the fan blades alone (Sheridan: C5L14-19).”
Claim 20
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 19, wherein the fan blades have a fan tip speed of less than 1150 ft/second, and the gear reduction is a planetary gear system (Sheridan: C5L20-24).”
Claim 21
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The gas turbine engine as set forth in claim 12, wherein an oil capture gutter surrounds said gear reduction, and said gear reduction is a planetary gear system (William: best seen Fig1-5, gutter 73).”
Claim 22
The office explicitly notes that the instant claim is being read under an apparatus claim construction, as opposed to a method claim construction, as explicitly discussed above in the 35 USC 112 section.
The modified arrangement of Sheridan as taught by William and Legare, discloses: 
“A method of designing a gas turbine engine (Sheridan: Fig1-3) comprising: 
providing a fan drive turbine (Sheridan: best seen Fig1, low pressure turbine 46) driving a gear reduction (Sheridan: best seen Fig1/2, geared architecture 48/65), said gear reduction driving a fan rotor (Sheridan: best seen Fig1, fan 42); 
providing a lubrication system  (Sheridan: best seen Fig2, lubrication system 98) supplying oil to said gear reduction (Sheridan: C5L41-47), wherein the oil remains in the oil tank (implicit to Sheridan. Legare: C1L11-16) for a dwell time of less than or equal to five seconds during operation (limitation is within the bounds of the combination as discussed in claim 1), and said gear reduction comprises a gear ratio greater than or equal to 2.3:1 (Sheridan: C4L59-62) and includes a sun gear that drives intermediate gears (Sheridan: best seen Fig2, sun gear 62, intermediate gears 64); and 
said fan rotor delivering air into a bypass duct as propulsion air and into a core engine where it passes into a compressor section, with a bypass ratio defined as the ratio of air delivered into said bypass duct compared to the volume of air delivered into said core engine, said bypass ratio greater than or equal to 10.0 (Sheridan: C4L63-64).”
Claim 23
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The method as set forth in claim 22, wherein said dwell time is less than or equal to 3.0 seconds during operation (limitation is within the scope of the routine optimization as discussed in claim 1).”
Claim 24
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The method as set forth in claim 23, further comprising oil baffles circumferentially between said intermediate gears (William: best seen Fig2, baffles 44).”
Claim 25
The modified arrangement of Sheridan as taught by William and Legare, discloses: “The method as set forth in claim 24, further comprising an oil capture gutter around said gear reduction (William: best seen Fig1-5, gutter 73).”

Claim 5-8, 10-11, 15-18, 26-30, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheridan in view of William and Legare, and in further view of AAPA (Applicant Admitted Prior Art during the course of prosecution of Parent Case 14/595,255 as clearly noted in Office Action dated 09/07/2017 on pages 16-17)
Claim 5
The modified arrangement of Sheridan as taught by William and Legare, discloses the arrangement of claim 4.
The modified arrangement of Sheridan as taught by William and Legare is silent to the explicit oil tank size or rated thrust of the engine at take-off.
AAPA teaches:
“In the course of one of ordinary skill in the art practicing and designing a system of [a gas turbine engine], it is a recognized concern to reduce or avoid 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to select the optimally minimal, within proper safety level and performance requirement, dwell time, sized, and weighted oil tank for a given sized gas turbine engine for a given rated thrust, based on routine experimentation and/or calculations to determine minimal weight and size requirements for the components of the lubrication system, namely the oil/lubrication tank, based the system requirements imposed on the lubrication system by systems that the lubrication system supports, including the geared architecture, in order to achieve the routine and known benefit and goal of reducing or avoiding unnecessary weight and size for aircraft components.
Claim 6
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 4, wherein said oil tank holds greater than or equal to 25 and less than or equal to 35 quarts of oil (limitation is within the routine optimization of the combination discussed in claim 5).”
Claim 7
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 6, wherein said oil tank is associated with an engine having greater than or equal to 35,000 and less than or equal to 100,000 lbs in rated thrust at take-off (limitation is within the routine optimization of the combination discussed in claim 5).”
Claim 8
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 7, wherein the fan drive turbine includes an inlet, an outlet, and a fan drive turbine pressure ratio greater than 5 (Sheridan: C4L29-34), wherein the fan drive turbine pressure ratio is a ratio of a pressure measured prior to the inlet as related to a pressure at the outlet prior to any exhaust nozzle (Sheridan: C4L29-34), and the fan rotor includes a plurality of fan blades, a fan pressure ratio across the fan blades of less than 1.45, measured across the fan blades alone (Sheridan: C5L14-19).”
Claim 10
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 9, wherein said oil tank holds greater than or equal to 25 and less than or equal to 35 quarts of oil (limitation is within the routine optimization of the combination discussed in claim 5).”
Claim 11
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 9, wherein said oil tank holds greater than or equal to 35 and less than or equal to 50 quarts of oil (limitation is within the routine optimization of the combination discussed in claim 5).”
Claim 15
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 14, wherein said oil tank holds greater than or equal to 25 and less than or equal to 35 quarts of oil (limitation is within the routine optimization of the combination discussed in claim 5).”
Claim 16
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 15, wherein said engine is rated greater than or equal to 15,000 and less than or equal to 35,000 lbs in rated thrust at take-off (limitation is within the routine optimization of the combination discussed in claim 5).”
Claim 17
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 12, wherein said oil tank holds greater than or equal to 25 and less than or equal to 35 quarts of oil (limitation is within the routine optimization of the combination discussed in claim 5), and said engine is rated greater than or equal to 15,000 and less than or equal to 35,000 lbs in rated thrust at take-off (limitation is within the routine optimization of the combination discussed in claim 5).”
Claim 18
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The gas turbine engine as set forth in claim 17, wherein the fan drive turbine includes an inlet, an outlet, and a fan drive turbine pressure ratio greater than 5 (Sheridan: C4L29-34), wherein the fan drive turbine pressure ratio is a ratio of a pressure measured prior to the inlet as related to a pressure at the outlet prior to any exhaust nozzle (Sheridan: C4L29-34), and the fan rotor includes a plurality of fan blades, a fan pressure ratio across the fan blades of less than 1.45, measured across the fan blades alone (Sheridan: C5L14-19).”
Claim 26
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The method as set forth in claim 25, wherein said oil tank holds greater than or equal to 35 and less than or equal to 50 quarts of oil (limitation is within the routine optimization of the combination discussed in claim 5), and said oil tank is associated with an engine having greater than or equal to 35,000 and less than or equal to 100,000 lbs in rated thrust at take-off (limitation is within the routine optimization of the combination discussed in claim 5).”
Claim 27
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The method as set forth in claim 26, wherein the fan drive turbine includes an inlet, an outlet, and a fan drive turbine pressure ratio greater than 5 (Sheridan: C4L29-34), wherein the fan drive turbine pressure ratio is a ratio of a pressure measured prior to the inlet as related to a pressure at the outlet prior to any exhaust nozzle (Sheridan: C4L29-34).”
Claim 28
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The method as set forth in claim 27, wherein the fan rotor includes a plurality of fan blades, a fan pressure ratio across the fan blades of less than 1.45, measured across the fan blades alone (Sheridan: C5L14-19).”
Claim 29
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The method as set forth in claim 28, wherein the fan blades have a fan tip speed of less than 1150 ft/second (Sheridan: C5L20-24).”
Claim 30
The modified arrangement of Sheridan as taught by William, Legare, and AAPA, discloses: “The method as set forth in claim 29, further comprising a mid-turbine frame positioned intermediate the fan drive turbine and a second turbine (Sheridan: best seen Fig1, low pressure turbine 46, mid-turbine frame 58, high pressure turbine 54).”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747